[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This matter is before the court upon the motion of appellee/cross-appellant, Diana Strong, to correct our decision of May 31, 2002.
Upon consideration of the issue raised by appellee, the court hereby issues this correction and notice of errata and orders that the decision be revised as follows.  Paragraph 41 is stricken and replaced with the following:
  "{¶ 41}  Having found that the trial court committed error prejudicial to appellee, the judgment of the Lucas Court of Common Pleas is affirmed in part and reversed in part.  The judgment is reversed only with respect to the failure of the court to award appellee interest on the unpaid spousal support and property division and the court's award of only a portion of appellee's attorney fees without explanation of how it calculated the fees. In all other respects, the judgment is affirmed.  This case is remanded to the trial court for further proceedings consistent with this decision.  Pursuant to App.R. 24, appellant is hereby ordered to pay the court costs incurred on appeal."
It is so ordered.
Peter M. Handwork, J., Richard W. Knepper, J., and Mark L.Pietrykowski, P.J., CONCUR.